Citation Nr: 9923151	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-06 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependent's Educational Assistance (DEA) 
under 38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO denied service 
connection for the cause of the veteran's death, as well as 
DEA benefits.  The case was appealed to the Board, where it 
was remanded to the RO for further development of the 
appellant's claim.  The case was then returned back to the 
Board for appellate review.  


FINDINGS OF FACT

1.  The veteran died in November 1996 at the age of 74 years.
  
2.  The certificate of death lists the cause of death as 
cardio respiratory arrest due to cancer.

3.  Prior to his death, the veteran had service connected 
disabilities from wound, Muscle Group XIV, severe, left, with 
limitation of flexion of left knee, rated as 40 percent 
disabling, and wound Muscle Group XI, moderately severe, 
right, rated as 20 percent disabling, for a combined 
disability rating of 60 percent.

4.  All evidence necessary for an equitable disposition of 
the appellant's claim for service connection for the cause of 
the veteran's death has been developed.

5.  The record contains no competent medical evidence that 
either of the veteran's service connected disabilities was 
either the principal cause of his death or a contributory 
cause of death.

6.  The record contains no competent evidence that the 
veteran had a cardio respiratory ailment or cancer during 
active military service.

7.  The record contains no competent medical evidence of a 
nexus between the veteran's death from cardio respiratory 
arrest due to cancer and any inservice disease or injury.


CONCLUSIONS OF LAW

1.  The veteran's death was not causally related to his 
active service.  38 C.F.R. § 3.303(a) (1998).
 
2.  The preponderance of the evidence is against the 
appellant's claim for entitlement to DEA benefits.  
38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. § 3.807 (1998).

3.  Cardio respiratory arrest due to cancer is not 
proximately due to or the result of a service connected 
disability.  38 U.S.C.A. §§ 5107, 7104 (West 1991); 38 C.F.R. 
§ 3.310(a) (1998).

4.  The veteran's service connected disabilities did not 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1110, 1112, 5107, 7104 (West 1991); 
38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant's claim for 
service connection for the cause of the veteran's death is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, she has presented a claim that is 
plausible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The evidence 
from a November 1996 death certificate shows that the veteran 
died from cardio respiratory arrest due to cancer, which 
satisfies the requirement of a current disability.  See Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  The record also shows 
that the veteran sustained, among other things, a gunshot 
wound to the left thigh during combat action in the Pacific 
Theater during World War II, which satisfies the well 
grounded element of an inservice incurrence of a disease or 
injury.  Finally, a VA examination report from March 1994 
includes a doctor's opinion that the appearance of the non-
Hodgkin's lymphoma 48 years after sustaining a through and 
through gunshot wound to the left thigh, which  resulted in 
heavy metal exposure to the left thigh tissues, "may well 
represent an altered response to the immune system to 
environmental hazardry".  The Board finds that this evidence 
satisfies the elements of a well grounded claim according to 
Caluza.  

The appellant has not alleged that any records of probative 
value that may be obtained, and which have not been sought by 
VA or already associated with the veteran's claims folder, 
are available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist her, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

As indicated above, the appellant essentially contends that 
the veteran's death, specifically his non-Hodgkin's lymphoma, 
was caused by a shell fragment wound  sustained during his 
active military service, and for which service connection 
should be granted.  After a review of the evidence, however, 
the Board finds that her contentions are not supported by the 
record, and that, accordingly, her claim fails.

I.  Is the Medical Condition on the Death Certificate 
Service Connected?
       
The veteran died from cardio respiratory arrest due to 
cancer.  The appellant contends that the veteran's death 
from, in essence, non-Hodgkin's lymphoma was caused by the 
combat wounds that he sustained to his left thigh in May 
1945.  A VA special surgical report from February 1946 
describes the veteran's perforating wound to both thighs, 
with his left thigh wound resulting in greater disability, 
such as pain, weakness in the left leg and some atrophy of 
the left leg.  The diagnosis was residuals of left thigh and 
right thigh bullet wounds, through and through, with 
debridement and secondary closure, left thigh.  A January 
1994 outpatient radiology report from Charles O. Williams, 
M.D., of the Mississippi Baptist Medical Center, reveals that 
the veteran had enlarged lymph nodes in his left groin and 
swelling of his left lower extremity.  The condition was 
thought to be a lymphoma.  Biopsy testing of the left 
inguinal lymph node resulted in a diagnosis of non-Hodgkin's 
lymphoma, intermediate grade.  Although this January 1994 
lymphoma diagnosis did not include any medical authority 
correlation to the veteran's wartime gunshot wounds, the 
veteran asserted to VA that same month that his cancer was 
near his left leg wound, and thus he contended that his 
wounds caused the cancer.    

As previously noted, the  March 1994 VA examination lends 
some support to the veteran's, and now the appellant's, 
argument regarding the source of the cancer.  The VA examiner 
presented the possibility that the lymphoma may have 
developed as a response to the heavy metal exposure in the 
thigh from the gunshot wound.  However, the Board notes that 
even with this statement, the examiner added that scar cancer 
is usually of the squamous cell type and that it usually 
develops within 20 years, not the forty-plus years in this 
case.  The examiner suggested another opinion from an 
oncologist.  These statements from the examiner appear to the 
Board to reveal some uncertainty as to the possible 
connection between the inservice gunshot wound and non-
Hodgkin's lymphoma.  

VA attempted to have the veteran come in for an examination 
by an oncologist, but the veteran asked for a delay in any 
follow-up examination.  The record does not show any further 
VA examination or VA outpatient treatment of the veteran 
prior to his death.   In its September 1998 remand decision, 
the Board recognized that the veteran's failing health may 
have prevented him from coming in for further examinations.  
A February 1995 letter from Shailesh V. Patel, M.D. details 
the veteran's chronic pain in his lower extremities and 
difficulty standing or ambulating at that time.    

Due to, in part, this apparent medical etiology uncertainty, 
the Board requested a Veterans Health Administration (VHA) 
medical opinion as to whether the inservice left thigh 
gunshot wound is causally connected to the non-Hodgkin's 
lymphoma.  The VHA staff physician, from the 
Hematology/Oncology Section, responded by letter in April 
1999 that after reviewing the veteran's medical history and 
medical literature there is no causal relationship between 
the gunshot wounds and the development of non-Hodgkin's 
lymphoma 50 years later.  He stated that the veteran's 
lymphoma was "coincidental, and not related to the wounds 
sustained fifty years earlier."  

The Board finds that this VHA opinion, provided by a 
specialist in hematology and oncology, refutes the suggestion 
presented by the VA examiner in March 1994.  As the VA 
examiner thought that an opinion from an oncologist was 
appropriate to determine the cancer etiology, the VHA opinion 
provides that level of medical specialist expertise necessary 
for the Board to properly adjudicate the appellant's claim.  
Despite the proximity of the lymphoma to the veteran's 
residual left thigh gunshot wound, the great weight of the 
evidence is against any causal connection between the cancer 
and the wartime wound.  The appellant's assertions that such 
a relationship exists are not afforded any probative weight 
without evidence that she has the expertise to render 
opinions about medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, the Board must conclude that 
the veteran's non-Hodgkin's lymphoma is not service 
connected.                

II.  Were the Service Connected Disabilities the Cause of 
Death?

Even though the condition listed on the veteran's death 
certificate is determined not to be service connected, the 
cause of the veteran's death may still be service connected 
if a disability which the veteran incurred or aggravated in 
service was either the principal or contributory cause of his 
death.  38 C.F.R. § 3.312(a) (1998).  For a service connected 
disability to be the principal cause of death, that 
disability must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 U.S.C.A. § 3.312(b) (West 1991).  For a service connected 
disability to be a contributory cause of death, that 
disability must contribute substantially or materially to the 
death; that it combined to cause death; that it aided or lent 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1) (1998).  See Harvey v. Brown, 6 Vet. App. 390 
(1994).  A service connected disability may be a contributory 
cause of death if it results in debilitating effects and 
general impairment of health to the extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3) (1998).  A service connected 
disability may be a contributory cause of death if it 
affected a vital organ and was of itself of a progressive or 
debilitating nature and was of such severity as to have a 
material influence in accelerating death.  38 C.F.R. 
§ 3.312(c)(4) (1998).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
received careful consideration as a contributory cause of 
death, the primary cause being unrelated, for the viewpoint 
of whether there were resulting debilitating effects and 
impairment of health to the extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3) (1998).  A service connected disability may be 
a contributory cause of death if it affected a vital organ 
and was of itself of a progressive or debilitating nature and 
was of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(c)(4) (1998).

At the time of his death, the veteran had service connected 
disabilities from wound, Muscle Group XIV, severe, left, with 
limitation of flexion of left knee, rated as 40 percent 
disabling, and wound Muscle Group XI, moderately severe, 
right, rated as 20 percent disabling, for a combined 
disability rating of 60 percent.  In reviewing the record, 
the Board does not find any medical evidence that either of 
these service connected disabilities caused or contributed to 
the cause of his death.  The disability evaluations were 
effective from April 1946, with assignment of the evaluation 
for the left thigh gunshot wound disability in June 1954 and 
assignment of the evaluation for the right thigh gunshot 
wound disability in June 1947.  Thus, the evidence suggests 
that these conditions were static in nature for over 40 
years.  They clearly were not the principal cause of death.  
Furthermore, these disabilities did not affect a vital organ 
or vital bodily function, but rather involved the 
musculoskeletal system.  Thus the Board finds that these 
disabilities did not contribute to the veteran's death due to 
cancer.  See 38 C.F.R. § 3.312(c)(3) (1998).    The facts 
before the Board, as previously discussed, do not suggest 
that the veteran's death was caused by gunshot wound 
residuals, but rather by the progressive spread of cancer 
from lymph nodes in his left groin.  Therefore, the Board 
does not find that these disabilities played any role in the 
veteran's death.

The preponderance of the competent medical evidence in the 
veteran's claims file indicates that his non-Hodgkin's 
lymphoma was not related to his active service.  Further, the 
record does not indicate that the aforementioned service 
connected disabilities contributed, either principally or 
substantially, to the veteran's death.  Therefore, the Board 
concludes that the claim for service connection for cause of 
death is not satisfied.  38 C.F.R. § 3.303(d) (1998).

III.  Entitlement to DEA Benefits.

The appellant also claims entitlement to DEA benefits.  For 
the purposes of Dependents' Educational Assistance under 
Chapter 35, 38 U.S.C.A., basic eligibility exists if the 
veteran:  (1) was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 C.F.R. § 3.807(a) (1998).  In this case, the issue of 
entitlement to DEA depends on whether the veteran died as a 
result of a service connected disability.  As the appellant's 
claim for service connection for the cause of the veteran's 
death is, by this decision, denied, entitlement to DEA is 
also denied.  38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. 
§ 3.807 (1998).       


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied; entitlement to DEA benefits is therefore 
also denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

